

EXHIBIT 10.37c


THIRD AMENDMENT
TO
EMPLOYMENT AGREEMENT


This amendment (the “Third Amendment”) is made the 4th day of August, 2008,
between The United Illuminating Company, a Connecticut Corporation (the
“Company”) and Anthony J. Vallillo (the “Executive”).


WHEREAS, the Company previously entered into an amended and restated employment
Agreement with the Executive dated as of January 26, 2004, a First Amendment
thereto, dated November 18, 2004, and a second Amendment thereto, dated November
28, 2005, (collectively, the “Employment Agreement”); and


WHEREAS, in light of changes to the law concerning severance and deferred
compensation, including Internal Revenue Code Section 409A and related Treasury
Regulations, the Company and the Executive wish to amend the Agreement by this
Third Amendment to clarify certain provisions in the event the Executive’s
employment is involuntarily terminated, and to make other minor, clarifying
revisions to the Agreement,


NOW THEREFORE, the following Sections of the Agreement are hereby amended as
follows:


1.           The third sentence of Section (1)(b) of the Agreement is deleted.


2.           The second sentence of Section (2)(c) of the Agreement is revised
to read as follows:


In the event that the Executive’s employment is not so continued, the Executive
may be eligible for benefits on account of a Constructive Termination in
accordance with the terms of the UIL CIC Plan II.


3.           The third paragraph of Section (4)(b) of the Agreement is revised
to read as follows:


The Executive’s “Stub-Period Incentive Compensation” shall mean the annual
short-term incentive compensation being earned in the year in which the
Executive terminates employment, pro-rated for the year in which he terminates
service, and shall be equal to that short-term annual incentive compensation
payment to which the Executive would be entitled, if any, under the terms of the
Company’s executive incentive compensation plan, calculated as if he had been
employed by the Company on the last day of the year including his Date of
Termination, based on actual performance with respect to the achievement of UIL
and Company goals (collectively referred to as “Company goals”), multiplied by a
fraction, the numerator of which is the number of days which have elapsed in
such year through the Date of Termination and the denominator of which is
365.  UIL shall determine in its discretion the composition of the Executive’s
scorecard.  In the event that the ‘gate’, if any, is not achieved with respect
to Company goals, then no Stub-Period Incentive Compensation will be paid.  Any
Stub-Period Incentive




 
 

--------------------------------------------------------------------------------

 


Compensation payable upon termination of the Executive shall be paid in
accordance with Section (6)(e) of this Agreement.


4.           Section (4)(g) of the Agreement is hereby revised in its entirety
to provide as follows:


(g)  Supplemental Executive Retirement Benefit.


(i) Benefit Formula.  Upon the Executive’s Separation from Service (as defined
for purposes of The Supplemental Executive Retirement Plan of the United
Illuminating Company) other than for Cause (as defined in Section 5(b) of this
Agreement), a supplemental retirement benefit shall be payable in accordance
with the provisions of this Section (4)(g).  The annual supplemental retirement
benefit, expressed in the form of a single life annuity beginning at the
Executive’s Normal Retirement Date as defined in The United Illuminating Company
Pension Plan (the “UI Pension Plan”), shall be the excess, if any, of (A) less
(B), where (A) is 2.0% (.02) of the Executive’s highest three-year average Total
Compensation times his number of years of service as an employee of the Company
(including any deemed service credited under this Agreement or the CIC Plan II)
at termination (not to exceed thirty years), and (B) is the benefit payable
under the Company’s Pension Plan, where (A) and (B) are both expressed as a
single life annuity commencing as of the Executive’s Normal Retirement
Date.  For purposes of this Section, Total Compensation shall mean the
Executive’s Base Salary, and any amount paid to the Executive as short-term
incentive compensation pursuant to the Company’s annual executive incentive
compensation plan. With the exception of the lump sum methodology noted below
(i.e., the present value of an immediate annuity), the benefits payable under
this Section (4)(g) shall be calculated using the same definitions of actuarial
equivalence, and the same early retirement reduction factors that are specified
in the Pension Plan in the event that the Executive becomes entitled to payment
of the supplemental retirement benefit prior to what would have been his Normal
Retirement Date, except that, in the event that the Executive is credited with
deemed years of service, the reductions shall be based on the Executive’s
service deemed as an employee of the Company.


(ii) Time and Form of Payment for Pre-2005 Accruals.  Distribution of the
supplemental retirement benefit as accrued through December 31, 2004 shall be
made in a single lump sum in the month of January following the Executive’s
Separation from Service, but in no event earlier than the first business day of
the month following the date that is six months after the date of the
Executive’s Separation from Service (or, if earlier, the first business day of
the month following the Executive’s date of death).  The pre-2005 accrual shall
be the actuarially equivalent present value of the supplemental retirement
benefit to which the Executive would be entitled under this Section (4)(g) if
the Executive had voluntarily terminated service as of December 31, 2004 and
received an actuarially equivalent lump sum equal to the present value of the
immediate life annuity payable upon his termination of service.  Early
retirement subsidies to which the Executive would not in fact be entitled as of
December 31, 2004 because the Executive had not attained sufficient service
shall not be included in determining the pre-2005 accrued benefit.


 
2

--------------------------------------------------------------------------------

 


(iii) Time and Form of Payment for Post-2004 Accruals.  Distribution of those
portions of the supplemental retirement benefit that accrue after December 31,
2004 shall be in accordance with the terms of The Supplemental Executive
Retirement Plan of the United Illuminating Company, Non-Grandfathered Benefit
Provisions (“UI SERP, Non-Grandfathered Benefits”) except that any lump sum
shall be calculated as the present value of an immediate life annuity and prior
to the beginning of any calendar year the Executive may elect the form of
payment for the portion of the supplemental retirement benefit that may accrue
in that calendar year from among the forms of benefit then available under the
UI SERP, Non-Grandfathered Benefits.  Any such election shall apply for all
subsequent calendar years unless a new, timely election is made prior to the
beginning of a subsequent calendar year.  As of the date hereof, the Executive
has elected to have accruals for calendar year 2005 paid in a single lump sum
and accruals thereafter paid in the form of a modified joint and 50% survivor
annuity which is actuarially reduced so that if the joint annuitant predeceases
the Executive after the benefit has commenced, the monthly benefit will be
adjusted to the monthly amount of a single life annuity form of benefit payment.


(iv)  Death of Executive.  Notwithstanding the foregoing, if the Executive has a
Separation from Service on account of death, the pre-retirement death benefit
provisions of the Pension Plan shall apply to the supplemental retirement
benefit payable pursuant to this Section (4)(g).  If the Executive should die
following his Separation from Service date, death benefits, if any, shall be
payable to the Executive’s spouse or other beneficiary in accordance with the
form of payment in effect at the time of the Participant’s death, provided,
however, that any lump sum form of payment that has been elected but not yet
paid to the Executive as of the Executive’s date of death will be paid to the
Executive’s beneficiary at the same time and in the same amount as it would have
been paid to the Executive had the Executive not died between the Executive’s
Separation from Service date and the payment date of the lump sum benefit.


(v)  Administrative Matters.  Except to the extent otherwise expressly provided
for in this Section (4)(g), administration of this benefit shall be in
accordance with the provisions of the UI SERP, Non-Grandfathered Benefits.  All
payments under this Section (4)(g) are conditioned upon the Executive executing
the release provided for in Section (6)(f).


5.           Section (5)(d) of the Agreement is hereby revised in its entirety
to provide as follows:


(d)  Termination by Executive.


 
(i)  If the Executive is not in default of any of the Executive’s obligations
under Section (2), (10), (11) or (12) hereof, the Executive may terminate
employment hereunder on account of a Constructive Termination in accordance with
this Section (5)(d)(i).  For purposes of this Agreement, a Constructive
Termination means:
 


 
3

--------------------------------------------------------------------------------

 




 
(1)  a Separation from Service (as defined for purposes of the UIL CIC Plan II)
within ninety (90) days of the initial occurrence of one of the following events
arising without the consent of the Participant (a “Constructive Termination
Event”):
 
 
(A) A material diminution in the Participant’s annual base salary rate, unless
such reduction is part of, and consistent with, a general reduction of the
compensation rates of all employees of the Company or of the Executive’s
business unit;
 
 
(B) Except as provided in Section (2)(b), a material diminution in the
Participant’s authority, duties, or responsibilities, including the assignment
of duties materially inconsistent in any adverse respect with such Participant’s
position, duties, responsibilities and status with the Company immediately prior
thereto, or diminishment in such Participant’s management responsibilities,
duties or powers as in effect immediately prior thereto, or the removal from or
failure to re-elect such Participant to any such position or office;
 
 
(C) A requirement that the Executive relocate his principal place of employment
by more than fifty (50) miles from the Company’s current executive offices in
New Haven, Connecticut; or
 
 
(D) Any other action or inaction that constitutes a material breach by the
Company of the Agreement, including (1) a failure to include the Executive in
the management salary compensation programs then in effect on substantially the
same terms and conditions as that applicable to the other officers or similarly
situated executives of the Company; (2) a failure to continue the Executive’s
participation in the material benefit plans of the Company on substantially the
same basis, both in terms of the amount of benefits provided (other than due to
the Company’s stock price performance, provided such performance is a relevant
criterion in determining the amount of benefits) and the level of the
Executive’s participation relative to other officers or similarly situated
executives of such Company, as that in effect immediately prior thereto; or (3)
a failure to renew the Executive’s Employment Agreement at the time such
Agreement expires, provided that the Executive was willing and able to execute a
new Agreement providing terms and conditions substantially similar to those in
the expiring Agreement and to continue working for the Company; and
 


(2)  The Executive has given notice to the UIL Board stating that in the
Executive’s opinion at least one of the Constructive Termination Events has
occurred and setting forth in reasonable detail the relevant facts, and




 
4

--------------------------------------------------------------------------------

 


such notice was given within thirty-one (31) days of the occurrence of the
Constructive Termination Event; and


(3)  The Company shall fail to remedy or otherwise cure the situation within
thirty-one (31) days after receipt of the notice.


(ii)  Breach by the Company, during Change of Control Protective Period.  If the
Executive is not in default of any of the Executive’s obligations under Section
(2), (10), (11) or (12) hereof, the Executive may terminate employment hereunder
on account of a Constructive Termination in accordance with the UIL CIC Plan II.


(iii)  In the absence of Breach by the Company.  If the Executive is not in
default of any of the Executive’s obligations under Section (2), (10), (11) or
(12) hereof, the Executive may terminate employment in the absence of a Breach
by the Company, effective upon at least ninety (90) days prior written notice.


6.           The initial paragraph of Section (6)(c) of the Agreement is hereby
revised in its entirety to provide as follows:


(c)  Upon Termination Without Cause or a Constructive Termination prior to a
Change in Control.  If the Company terminates the Executive’s employment
hereunder without Cause or if the Executive terminates the Executive’s
employment hereunder on account of a Constructive Termination, and in either
case the termination constitutes an Involuntary Separation from Service within
the meaning of Treasury Regulations Section 1.409A-1(n) and is not upon a Change
in Control or within the Change in Control Protective Period, the Company shall
pay or provide (as applicable) to the Executive, the following:


7.           Subsection (6)(c)(v) is hereby revised in its entirety to provide
as follows:


(v)  Benefits under the Company’s healthcare plans during the COBRA continuation
period on the same terms as are then available to active employees of the
Company.


8.           Subsection (6)(d) of the Agreement is hereby revised in its
entirety to provide as follows:


(d)  Separation from Service.  Notwithstanding anything herein to the contrary,
no compensation constituting severance or deferred compensation shall be paid
under this Agreement upon a termination of employment or termination of service
unless such termination of employment or termination of service constitutes a
Separation from Service as defined in the UIL CIC Plan II.


9.           Subsection 6(e) is hereby revised in its entirety to provide as
follows:


(e)  Timing of Payment.  Any cash amount that is due and owing to the Executive
upon a termination of service pursuant to Section (6) or Section (7) (other than
 
 
5

--------------------------------------------------------------------------------

 
 
pursuant to the UIL CIC Plan II) will be paid on the thirtieth (30th) day
following the Executive’s Separation from Service and in no event may the
Executive designate the timing or year of payment.  Notwithstanding the
foregoing, however, (i) any Stub-Period Incentive Compensation shall be
calculated in accordance with the terms of the applicable plan or program and
such incentive compensation and that portion of any severance payment that is
based on such incentive compensation shall be paid at the same time that such
incentive compensation generally would be payable to all other employees, but in
no event later than March 15th of the calendar year following the end of the
performance period to which such incentive compensation relates; (ii) any
long-term incentive compensation shall be calculated in accordance with the
terms of the applicable plan or program and such incentive compensation shall be
paid at the same time that such incentive compensation generally would be
payable to all other employees, but in no event later than March 15th of the
calendar year following the end of the performance period to which such
compensation relates; and (iii) any qualified or non-qualified deferred
compensation payable pursuant to the terms of a plan of the Company shall be
paid in accordance with the terms of the applicable plan.


10.           The first paragraph of Section (7)(a) of the Agreement is hereby
revised to read in its entirety as follows:


(7)           CHANGE IN CONTROL


(a)  If on, or within twenty-four (24) months following, a Change in Control,
the Company (or its successor or other entity employing the Executive following
such Change in Control) either terminates the Executive’s employment hereunder
without Cause or fails to renew this Agreement on substantially identical terms,
or if the Executive terminates the Executive’s employment on account of a
Constructive Termination (as defined in the UIL CIC Plan II), and in any such
case the termination constitutes an Involuntary Separation from Service within
the meaning of Treasury Regulations Section 1.409A-1(n), then the Executive
shall be entitled to the following:


11.           Subsection (7)(a)(iv) of the Employment Agreement is hereby
revised to read in its entirety as follows:


(iv) those payments, and benefits, if any, to which the Executive is entitled by
reason of having been designated a Participant in the UIL CIC Plan II.  The
severance payments, pension supplements and other benefit provisions under the
UIL CIC Plan II shall be controlling and shall supplant the payments and
benefits to which the Executive would be otherwise be entitled under Section
(6)(c)(iv) and (v) of this Agreement; expressly provided, however, that if the
severance benefit provided for in Section (6)(c)(iv), taking into account
Section (11)(b) of this Agreement, exceeds the value of the analogous severance
benefit provided under the UIL CIC Plan II, then the amount of the severance
benefit paid under the UIL CIC Plan II shall be determined as provided in
Section (6)(c)(iv), taking into account Section (11)(b) of this Agreement.


12.           Section (9) of the Agreement is hereby revised in its entirety to
provide as follows:


 
6

--------------------------------------------------------------------------------

 


(9)           GROSS UP FOR EXCISE TAX


Notwithstanding anything to the contrary in the UIL CIC Plan II, and conditioned
upon the Executive providing the release called for in Section (6)(f) and
complying with the confidentiality and non-compete provisions of this Agreement,
in the event that it shall be determined that any payment made and benefits
provided by the Company or UIL to or for the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement, the UIL
CIC Plan II or otherwise, would constitute an “excess parachute payment” within
the meaning of Section 280G of the Internal Revenue Code subject to an excise
tax under Code Section 4999 (or any successor provisions) (the “Excise Tax”),
the Executive shall be paid an additional amount (the “Gross-Up Payment”) which
shall be calculated as the amount needed to reimburse the Executive for the
Excise Tax and the additional excise, income and employment taxes imposed on the
Executive due to the Company’s payment of the Excise Tax, so that the net amount
retained by the Executive after deduction of any Excise Tax, and any federal,
state or local income and employment tax (including any Excise Tax imposed upon
the Gross-Up Payment itself), shall be equal to the total amount of all payments
and benefits to which the Executive would be entitled absent the Excise Tax, but
net of all applicable federal, state and local taxes.  Unless otherwise agreed
to by the Executive, the calculation and administration of the Gross-Up Payment
shall be in accordance with the terms of the UIL CIC Plan II as in effect on
August 4, 2008, and applicable Treasury regulations.


13.           Section (11)(b) of the Employment Agreement, as amended by the
First Amendment hereto, is hereby revised to read in its entirety:


(b)  The Executive acknowledges and agrees that, of the total payments and
benefits to which he would be entitled under Section (6)(c) (termination of the
Executive without Cause) of this Agreement, an amount equal to one (1) times his
Target Total Remuneration (or, if less, the lump sum severance amount that would
be payable to the Executive under Section (6)(c) absent this adjustment) shall
be deemed to be on account of, and paid as consideration for, the covenant not
to compete provided in this Section.  The Executive acknowledges and agrees that
the amount attributable to this covenant shall be paid out in twelve (12) equal,
fixed monthly installments beginning with the month following the month in which
the Executive’s Separation from Service occurs, and that such amount shall be
deducted from, and not be in addition to, the amounts otherwise payable under
Section (6)(c) of this Agreement.


In the event that benefits shall become payable under the UIL CIC Plan II rather
than this Agreement, in addition to such amounts as may become payable under the
UIL CIC Plan II on account of an Involuntary Separation from Service, an amount
equal to one (1) times the Executive’s Target Total Remuneration (or, if less,
the lump sum severance amount that would be payable to the Executive under the
UIL CIC Plan II absent the deduction equal to Target Total Remuneration) shall
be deemed to be on account of, and




 
7

--------------------------------------------------------------------------------

 


paid as consideration for, the covenant not to compete provided in this Section,
and shall be paid ratably over the twelve (12) month period hereinbefore
provided.


Target Total Remuneration shall be defined as the sum of the following
components of the Executive’s remuneration as most recently approved by the
Compensation and Executive Development Committee of the Board prior to the date
of the Executive’s termination: (1) Base Salary, (2) target annual short-term
incentive award, and (3) target long-term incentive award.


In the event that the Company determines that this covenant has been violated,
no further payments shall be made under this Section, the Executive shall be
obligated immediately to repay any amounts paid hereunder, and the Company shall
have all of the rights and remedies provided under Section (13) of this
Agreement.  Payments hereunder shall be subject to the rabbi trust deposit
requirements of Section (8).


In the event any payments are made in accordance with this Section (11)(b),
payments shall be made in equal, fixed monthly installments beginning with the
month following the month in which the Executive’s Separation from Service
occurs.  Notwithstanding the foregoing, if the value of the payments to be made
in accordance with this Section (11)(b) exceeds two times the lesser of the
Executive’s annualized compensation or the maximum amount that may be taken into
account for qualified plan purposes (in each case determined in accordance with
Treasury Regulations Section 1.409A-1(b)(9)(iii)(A)), the excess shall be not be
paid prior to the first business day of the month following the date that is six
months after the Executive’s Separation from Service date, at which time that
portion of the excess amount that would have otherwise been paid in the
preceding six months shall be paid in a single lump sum.  No interest or
earnings shall be paid on the excess amount for which payment is delayed.  In no
event may the Executive designate the timing or year of any payment made
pursuant to this Section (11)(b) or accelerate or delay any such payment, nor
shall any such payment be made later than the last day of the second taxable
year of the Executive following the taxable year in which occurs the Executive’s
separation from service.  In the event of the Executive’s death, amounts
otherwise payable hereunder shall be paid to the Executive’s estate.


14.           Section (13)(c) of the Agreement is hereby revised in its entirety
to provide as follows:


(c)  Successors; Binding Agreement; Assignment.


 
(i)  The Company will require the acquirer of all or substantially all of the
business or assets of the Company (whether directly or indirectly, by purchase
of stock or assets, merger, consolidation or otherwise), by agreement in form
and substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  As used in this Section, the term the “Company” shall include The United
Illuminating Company, UIL Holdings Corporation, and any successor to, or
acquirer of, the business or assets of the Company
 


 
8

--------------------------------------------------------------------------------

 


 
that executes and delivers the agreement provided for in this Section (13)(c) or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.
 


(ii)  This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive.  Any attempted assignment of this Agreement by
the Executive shall be void and of no force and effect.  This Agreement and all
rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


15.           New Subsection (13)(j) is hereby added to the Agreement to provide
as follows:


(j)  Code Section 409A Compliance.  The parties hereto recognize that certain
provisions of this Agreement may be affected by Section 409A of the Internal
Revenue Code and guidance issued thereunder, and agree to amend this Agreement,
or take such other action as may be necessary or advisable, to comply with
Section 409A.  It is intended that all payments hereunder shall comply with
Section 409A and the regulations promulgated thereunder so as to not subject the
Executive to payment of interest or any additional tax under Section 409A.  In
furtherance thereof, if payment or provision of any amount or benefit hereunder
(including any transfer to a “rabbi” trust or similar funding entity) that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest date on which the
payment or provision of such amount or benefit could be made without incurring
such additional tax.  In addition, to the extent that any regulations or other
guidance issued under Section 409A (after application of the previous provisions
of this Section (13)(j)) would result in the Executive’s being subject to the
payment of interest or any additional tax under Section 409A, the parties agree,
to the extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Company and the Executive.


Notwithstanding anything herein to the contrary, it is expressly understood that
at any time the Company (or any related employer treated with the Company as the
service recipient for purposes of Code Section 409A) is publicly traded on an
established securities market (as defined for purposes of Code Section 409A), if
a payment or provision of an amount or benefit constituting a deferral of
compensation is to be made pursuant to the terms of this Agreement to the
Executive on account of a Separation from Service (as defined under the UIL CIC
Plan II) at a time when the Executive is a Specified Employee (as defined for
purposes of Code Section 409A(a)(2)(B)(i)), such deferred compensation shall not
be paid to the Executive prior to the date that is six (6) months after the
Separation from Service.  In the event this restriction applies, the deferred
compensation that the Executive would have otherwise been entitled to during the
restriction period will be accumulated and paid (without adjustment for the
delay in




 
9

--------------------------------------------------------------------------------

 


payment) on the first business day of the seventh month following the date of
the Executive’s Separation from Service.


The parties hereto intend that the Agreement, as amended, be consistent with IRS
Notice 2007-78, IRS Notice 2007-86 and other Code Section 409A transition
relief, and it shall be interpreted accordingly.


All of the other terms and conditions of the Employment Agreement shall remain
in full force and effect.


                              THE UNITED ILLUMINATING COMPANY


Attest:
 
By           /s/ James P. Torgerson              
/s/ Angel Bruno
 
    James P. Torgerson
   
UIL Holdings Corporation, President and
   
Chief Financial Officer
   
The United Illuminating Company
   
Chief Executive Officer
         
/s/ Anthony J.
Vallillo                                                                                      
   
Anthony J. Vallillo



 
 
 10

--------------------------------------------------------------------------------


